Citation Nr: 1744918	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  05-32 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right shoulder disability, rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had active duty from November 1989 to February 2000.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, assigned a temporary 100 percent convalescent rating for the Veteran's right shoulder disability effective March 30, 2004, and then continued a 10 percent disability rating affective May 1, 2004.  The Veteran's has variously been assigned 100 percent temporary convalescent ratings and nothing herein affects those ratings and they are not otherwise at issue.  In an August 2016 rating decision the Veteran's was assigned a 20 percent disability for all periods during the appeal for which a 100 percent rating was not assigned.  The appeal for an increase in the 20 percent rating for those periods remains on appeal.

In April 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board.  In December 2015, the Veteran declined to appear at a new hearing before a different VLJ and requested that his appeal be decided on the evidence of record.  A transcript of the April 2008 hearing is of record.

The Board previously remanded the claim on appeal for further development in June 2008, May 2012, and August 2013 and January 2016. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's claim was previously remanded in January 2016 with instructions that after obtaining the Veteran's private treatment records, a new VA examination be provided to the Veteran to determine any limitation of function in the Veteran's right shoulder regarding weakened movement, excess fatigability, incoordination, pain; or flare-ups.  After making his determination, the examiner was to provide his opinions to the AOJ who then would make a determination regarding the Veteran's entitlement to an increased rating for his right shoulder disability.  If the benefits sought on appeal were not granted, the AOJ was to issue a supplemental statement of the case prior to the appeal being returned to the Board. 

This development was accomplished, an examination was conducted in March 2016, and a supplemental statement of the case was entered.

Thereafter, however, an additional examination was conducted in February 2017.  That examination also discussed in detail the Veteran's right shoulder disability regarding weakened movement, excess fatigability, incoordination, pain; or flare-ups.  After making his determination, the examiner provided his opinions to the AOJ who then made a determination regarding the Veteran's entitlement to an increased rating for his right shoulder disability.  There was no further adjudication after that examination, and initial review should be undertaken by the RO prior to decision by the Board.

Accordingly, the case is REMANDED for the following action:

Readjudicate the instant issue giving consideration to the applicable findings from the February 2017 VA examination.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




